Case 8:20-cv-00049-JFW-AFM Document 29 Filed 02/18/21 Page 1 of 1 Page ID #:857



   1

   2

   3
                                                                      JS-6
   4

   5

   6

   7                           UNITED STATES DISTRICT COURT
   8                         CENTRAL DISTRICT OF CALIFORNIA
   9

  10   CONTESSA B. 1,                                     Case No. 8:20-cv-00049-JFW-AFM
  11                         Plaintiff,
              v.                                          JUDGMENT
  12

  13   COMMISSIONER OF SOCIAL
       SECURITY,
  14

  15                         Defendant.
  16

  17          This matter came before the Court on the Report and Recommendation of the
  18   Magistrate Judge to whom the case was referred. The Court, having accepted the
  19   Report,
  20          IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s
  21   decision is AFFIRMED and the action is dismissed with prejudice.
  22
       DATED: February 18, 2021
  23

  24
                                                   ____________________________________
                                                            JOHN F. WALTER
  25                                                 UNITED STATES DISTRICT JUDGE
  26

  27
       1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
       5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
  28   Management of the Judicial Conference of the United States.
